                  Case 3:20-cv-07811-RS Document 63 Filed 04/01/21 Page 1 of 2



 1   JAEMIN CHANG (SBN 232612)
     JChang@FoxRothschild.com
 2   FOX ROTHSCHILD LLP
     345 California Street, Suite 2200
 3   San Francisco, CA 94104-2670
     Telephone:     415.364.5540
 4   Facsimile:     415.391.4436
 5   JEFF NICHOLAS (Pro Hac Vice to be filed)
     jnicholas@FoxRothschild.com
 6   FOX ROTHSCHILD LLP
     2000 Market Street, Twentieth Floor,
 7   Philadelphia, PA 19103
     Telephone: (215) 299-2000
 8
     GUY LEWIS (Pro Hac Vice to be filed)
 9   glewis@lewistein.com
     THE LAW OFFICES OF GUY A. LEWIS
10   12575 SW 67th Avenue
     Pinecrest, FL, 33156
11   Telephone: (305) 442-1101
12   Attorneys for Claimant First 100, LLC

13

14                                 UNITED STATES DISTRICT COURT

15                                NORTHERN DISTRICT OF CALIFORNIA

16                                    SAN FRANCISCO DIVISION

17   UNITED STATES OF AMERICA,                      Case No. 20-7811-RS
18                   Plaintiff,                     ORDER GRANTING
                                                    ADMINISTRATIVE MOTION TO FILE
19                                                  UNDER SEAL
             v.
20
     Approximately 69,370 Bitcoin (BTC),
21   Bitcoin Gold (BTG), Bitcoin SV (BSV), and      Judge: Hon. Richard Seeborg
     Bitcoin Cash (BCH) seized from                 Courtroom: 3
22                                                  Case Filed: November 5, 2020
     1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hb
                                                    FAC Filed: November 20, 2020
23   hx,                                            Trial Date:   TBD
24                   Defendant.

25

26   First 100, LLC and Battle Born Investments
     Company, LLC,
27

28                   Claimants.

      [PROPOSED] ORDER GRANTING MOTION TO                                 Case No. 20-7811-RS
      FILE UNDER SEAL                             -1-
     120653065.v1
                  Case 3:20-cv-07811-RS Document 63 Filed 04/01/21 Page 2 of 2



 1           Claimants First 100, LLC and Battle Born Investments Company, LLC filed their joint
 2 Administrative Motion to File Under Seal of their respective claims in this captioned matter.

 3 The request is narrowly tailored to seal the material for which good cause to seal has been

 4 established in light of the concerns related to the identity of the “Individual X.” Accordingly, IT

 5 IS HEREBY ORDERED AS FOLLOWS:

 6 The following documents are hereby ordered seal:

 7           1.      First 100, LLC’s Claim.
 8           2.      Battle Born Investments Company, LLC’s Claim.
 9

10          April 1, 2021
     Dated:_________
11
                                   _______________________________________
12                                 Hon. Richard Seeborg
                                   Chief United States District Court Judge
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] ORDER GRANTING MOTION TO                                         Case No. 20-7811-RS
      FILE UNDER SEAL                                -2-
     120653065.v1
